861 F.2d 1290
274 U.S.App.D.C. 95
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.TEXAS INDEPENDENT PRODUCERS LEGAL ACTION ASSOCIATION, etal., Appellants,v.INTERNAL REVENUE SERVICE, et al., Appellees.
No. 88-5064.
United States Court of Appeals, District of Columbia Circuit.
Nov. 14, 1988.

Before SPOTTSWOOD W. ROBINSON, III, STARR and BUCKLEY, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from an order of the United States District Court for the District of Columbia and on briefs filed by the parties and argument by counsel.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.R. 14(c).  It is


2
ORDERED and ADJUDGED that the judgment from which this appeal was taken be affirmed for the reasons stated by the district court in its order and memorandum filed on December 18, 1987.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15 (August 1, 1987).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.